El Juez Asociado Señob Hutchisoe,
emitió la opinión del tribunal.
Juan Valle, un sordomudo congénito, y Juana Arce vivie-ron juntos por varios años como marido y mujer en una casa perteneciente a los padres de Juana, quienes también vivían en ella. Las dos cuerdas de terreno en que estaba enclavada la casa lindaban por tres lados con terrenos pertenecientes al padre de Valle. La casa estaba bastante cerca de la guarda-rraya. De la finca de Valle uno podía entrar a ella sin tener que poner el pie directamente en parté alguna de las dos cuerdas.
Cuando un rival, Manuel Vega, apareció en escena, Juana se prendó- de él y con él se fué a vivir a Aguadilla. Juan, que trabajaba en la finca de su padre, se fué a la casa de éste. Sus dos hijos permanecieron con los abuelos maternos y Juan los iba a ver frecuentemente, de no hacerlo diariamente, lle-vándoles dinero o provisiones. Una tarde mientras Juan y Juana se hallaban en la casa, Manuel vino en busca de Juana y Juan le mató. Pué absuelto del delito de asesinato en vir-tud de alegación de defensa propia. Pué entonces acusado del delito de portar armas, convicto y sentenciado a seis me-ses de cárcel, que es la pena máxima.
En el presente caso Valle, por lo menos teóricamente, no estaba siendo juzgado de nuevo por la muerte de Vega. El hecho de que Valle matara a Vega con un arma de fuego, apa-rentemente un revólver, era admisible solamente para demos-trar que Valle portaba un arma en aquel momento. Esa era la única prueba de su culpabilidad. Si ha de dársele el be-*22ñeficio de su absolución anterior, el uso que Mzo del arma no era ilegal y no constituía siquiera una circunstancia agra-vante. La única cuestión en el caso es si tenía derecho a es-tar amparado por el inciso 5 del artículo 5 de la ley prohi-biendo portar armas, según fue enmendada en 1924 (Leyes-de ese año, pág. 115), la que provee que las disposiciones de esa ley no serán aplicables a la portación de armas dentro de la propia casa o finca.
La teoría de El Pueblo es que cuando Valle fue a la casa de su padre abandonó el que hasta entonces había sido indu-dablemente su morada y su castillo. En ausencia de algo que demuestre que su ida fuera algo más que un acuerdo provisional mientras se desarrollaban ulteriores acontecimientos,, no hallamos base satisfactoria para esta teoría de abandono. La casa en que un hombre ha vivido con su familia por es-pacio de varios años debe considerarse como su hogar dentro del significado de la ley aquí en cuestión, hasta que se es-tablezca una intención más o menos definida de mudarse de vivienda. En el presente caso no hubo prueba satisfactoria de tal intención.

La sentencia apelada debe ser revocada.